[Cite as Aziz v. Capital Sr. Living, Inc., 2021-Ohio-2515.]

                                COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

YASMINE AZIZ,                                             :

                 Plaintiff-Appellant,                     :
                                                                No. 109814
                 v.                                       :

CAPITAL SENIOR
LIVING, INC., ET AL.                                      :

                 Defendants-Appellees.                    :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: DISMISSED
                 RELEASED AND JOURNALIZED: July 22, 2021


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                 Case No. CV-20-928286


                                              Appearances:

                 The Spitz Law Firm, L.L.C., Brian D. Spitz, and Samuel B.
                 Robb, for appellant.

                 Benesch, Friedlander, Coplan & Aronoff, L.L.P., Joseph N.
                 Gross, and Jordan J. Call, for appellees.


EILEEN T. GALLAGHER, J.:

                 Plaintiff-appellant, Yasmine Aziz (“Aziz”), appeals from the trial court’s

decision granting a motion to dismiss in favor of defendants-appellees, Capital

Senior Living, Inc. (individually “CSL”) and Latyona Sarratt-Smith (individually
“Sarratt-Smith”) (together the “appellees”). Aziz raises the following assignments

of error for review:

      1. The trial court committed reversible error by dismissing Count 1 of
      Aziz’s amended complaint, erroneously holding that Aziz was required
      to allege a sufficient act of abuse occurred in order to invoke the
      protections of R.C. 3721.24.

      2. The trial court committed reversible error by failing to allow Aziz to
      alternatively pursue a claim for wrongful termination in violation of
      public policy.

      3. The trial court committed reversible error by dismissing Counts 3
      and 4 of Aziz’s amended complaint, in holding that Aziz was required,
      and failed, to meet a prima facie pleading standard.

      4. The trial court committed reversible error by dismissing Count 5 of
      Aziz’s amended complaint.

             After careful review of the record and relevant case law, we dismiss the

instant appeal for lack of a final, appealable order.

                         I. Factual and Procedural History

             CSL operates a long-term residential care facility known as “The

Waterford.” Aziz, who is “of Egyptian descent,” began her employment at The

Waterford on or about July 18, 2019. She served as a charge nurse and was

responsible for “managing staff to ensure residents [of The Waterford] are

adequately cared for.”

             In the course and scope of her employment, Aziz instructed a

subordinate employee, Jane Doe, to clean a resident’s catheter on or about August

7, 2019. When Jane Doe refused to comply with Aziz’s request, Aziz submitted a

written complaint with her supervisor, Sarratt-Smith, requesting that Jane Doe be
disciplined for engaging in conduct that “constituted neglect of a resident.” Aziz also

“verbally complained to Sarratt-Smith that [Jane Doe’s] refusal of the care

jeopardized [the] resident’s health and safety.”

             On or about August 8, 2019, Aziz instructed Jane Doe to respond to a

resident’s call button request for assistance that had not been answered for

approximately 20 minutes. Again, Jane Doe refused Aziz’s request and became

hostile, stating to Aziz, “Go back to where you fucking came from.” Aziz advised

Jane Doe that she could go home if she did not wish to work. Jane Doe responded,

“You are the one that needs to go home.” Aziz reported Jane Doe’s refusal of the

assistance order and her discriminatory comments to Sarratt-Smith in writing. Aziz

maintains that CSL and Sarratt-Smith did not investigate her written complaint or

otherwise discipline Jane Doe. Rather, Aziz’s employment was terminated on

August 9, 2019, following a meeting with Sarratt-Smith. Aziz claims that Sarratt-

Smith reprimanded her for making the written complaints against Jane Doe,

thereby, condoning the conduct and statements of Jane Doe.

             On January 23, 2020, Aziz filed a civil complaint against the appellees,

setting forth claims for retaliation in violation of R.C. 3721.24 (Count 1), wrongful

termination in violation of public policy (Count 2), national origin discrimination in

violation of R.C. 4112.02, et seq. (Count 3), race discrimination in violation of R.C.

4112.02, et seq. (Count 4), and retaliation in violation of R.C. 4112.02(I) (Count 5).
             On March 9, 2020, Aziz filed an amended complaint, setting forth

additional allegations of fact in support of the claims pursued in the original

complaint.

             Subsequently, CSL filed a motion to dismiss the amended complaint

pursuant to Civ.R. 12(B)(6). In the motion, CSL argued that (1) Aziz failed to allege

any protected activity to support her claims of retaliation under R.C. 3721.24 and

4112.02(I), (2) the wrongful termination claim fails as a matter of law because the

Ohio Revised Code provides Aziz an adequate remedy, and (3) the discrimination

claims fail as a matter of law because Aziz failed to allege facts that could be

considered unlawful discrimination. Relevant to this appeal, Sarratt-Smith did not

join the motion to dismiss or otherwise file a responsive pleading.

             Aziz opposed the motion to dismiss, arguing that she pleaded sufficient

facts to put CSL on notice of her claims in compliance with Civ.R. 8. Aziz rejected

CSL’s interpretation of the facts and maintained that the allegations set forth in the

amended complaint were sufficient to state a claim for which relief could be granted

under Civ.R. 12(B)(6).

              On June 24, 2020, the trial court granted CSL’s motion to dismiss,

stating, in relevant part:

      Plaintiff does not allege a sufficient act of abuse occurred to invoke the
      protections in her first two claims (retaliation and wrongful
      termination in violation of public policy).            Plaintiff alleges a
      subordinate’s refusal to act in a way in which Plaintiff personally found
      could be abusive, but which is not abuse pursuant to the statute and
      case law. Additionally, Plaintiff’s claim for wrongful termination in
      violation of public policy fails because she has a sufficient statutory
      remedy to address the same conduct.

      Plaintiff’s claims for national origin discrimination and race and color
      discrimination fail to meet a prima facie pleading, because she does not
      allege that the position was filled by a person outside the protected class
      or that it remained open after her termination.

      Finally, Plaintiff’s fifth claim fails because the retaliation that Plaintiff
      alleges cannot be attributed to her employer or supervisor. The
      conduct of which Plaintiff complains were two remarks by her
      subordinate. Plaintiff herself references at least two of her supervisors
      in her complaint. The court cannot attribute these comments by
      Plaintiff’s subordinate to the defendants.

              Aziz now appeals from the trial court’s judgment.

                                II. Law and Analysis

              Collectively Aziz’s assignments of error challenge the trial court

dismissal of Counts 1-5 of the amended complaint. However, this court must first

resolve the issue of whether this court has jurisdiction to resolve this appeal.

              Pursuant to Ohio Constitution, Article IV, Section 3(B)(2), a reviewing

court is conferred jurisdiction to review final appealable orders from lower courts of

their districts. Final appealable orders are those that “‘dispos[e] of the whole case

or some separate and distinct branch thereof.’” Rae-Ann Suburban, Inc. v. Wolfe,

8th Dist. Cuyahoga No. 107536, 2019-Ohio-1451, ¶ 19, quoting Lantsberry v. Tilley

Lamp Co., 27 Ohio St.2d 303, 306, 272 N.E.2d 127 (1971). A trial court order is final

and appealable only if it meets the requirements of R.C. 2505.02 and, if applicable,

Civ.R. 54(B). Oakley v. Ohio State Univ. Wexner Med. Ctr., 10th Dist. Franklin No.

18AP-843, 2019-Ohio-3557, ¶ 10. R.C. 2505.02(B) defines a final order as:
      An order is a final order that may be reviewed, affirmed, modified, or
      reversed, with or without retrial, when it is one of the following:

      (1) An order that affects a substantial right in an action that in effect
      determines the action and prevents a judgment;

      (2) An order that affects a substantial right made in a special
      proceeding or upon a summary application in an action after judgment;

      (3) An order that vacates or sets aside a judgment or grants a new trial;

      (4) An order that grants or denies a provisional remedy and to which
      both of the following apply:

      (a) The order in effect determines the action with respect to the
      provisional remedy and prevents a judgment in the action in favor of
      the appealing party with respect to the provisional remedy.

      (b) The appealing party would not be afforded a meaningful or effective
      remedy by an appeal following final judgment as to all proceedings,
      issues, claims, and parties in the action.

              Civ.R. 54(B) requires that “[w]hen more than one claim for relief is

presented in an action * * * or when multiple parties are involved, the court may

enter final judgment as to one or more but fewer than all of the claims or parties only

upon an express determination that there is no just reason for delay.” When the trial

court’s order adjudicates less than all of the claims or rights of all the parties, and it

does not meet the requirements of R.C. 2505.02 and Civ.R. 54(B), it is not a final,

appealable order. Noble v. Colwell, 44 Ohio St.3d 92, 540 N.E.2d 1381 (1989),

syllabus. “‘If an order is not final and appealable, then an appellate court has no

jurisdiction to review the matter and the appeal must be dismissed.’” Scheel v. Rock

Ohio Caesars Cleveland, L.L.C., 8th Dist. Cuyahoga No. 105037, 2017-Ohio-7174,
¶ 7, quoting Assn. of Cleveland Firefighters, # 93 v. Campbell, 8th Dist. Cuyahoga

No. 84148, 2005-Ohio-1841, ¶ 6.

              In the present case, the trial court’s judgment was limited to granting

the motion to dismiss filed by CSL. It is undisputed, however, that the underlying

action involves multiple claims and multiple parties. It is equally uncontroverted

that Sarratt-Smith did not join in the motion to dismiss or otherwise appear in this

case. Thus, it is apparent that the trial court’s order granting the motion to dismiss

did not determine the action nor prevent a judgment because not all of the

defendants joined in the motions to dismiss. See Mitri v. Premier Mtge. Funding of

Ohio, Inc., 8th Dist. Cuyahoga No. 89941, 2008-Ohio-1821, ¶ 4, citing Mayor v.

Ford Motor Co., 8th Dist. Cuyahoga No. 81835, 2003-Ohio-2869, ¶ 3-7 (A trial

court’s “order granting the motions to dismiss did not determine the action nor

prevent a judgment because not all of the defendants joined in the motions to

dismiss” notwithstanding the fact that the trial court’s order “dismissed the case.”).

Moreover, the trial court’s entry does not contain language, pursuant to Civ.R.

54(B), that “there is no reason for delay” of the appeal. Because the trial court’s

order granting CSL’s motion to dismiss was not a final, appealable order, we lack

jurisdiction to review Aziz’s assigned errors.

              In reaching this conclusion, we recognize that “the Rules of Civil

Procedure neither expressly permit nor forbid courts to sua sponte dismiss

complaints.” See State ex rel. Edwards v. Toledo City School Dist. Bd. of Edn., 72

Ohio St.3d 106, 108, 647 N.E.2d 799 (1995). Generally, a court may dismiss a
complaint on its own motion pursuant to Civ.R. 12(B)(6), failure to state a claim

upon which relief may be granted, only after the parties are given notice of the

court’s intention to dismiss and an opportunity to respond. Id. However, some

courts have recognized an exception to the general rule, allowing sua sponte

dismissal without notice where the complaint is frivolous or the claimant obviously

cannot possibly prevail on the facts alleged in the complaint. X-S Merchandise, Inc.

v. Wynne Pro, L.L.C., 8th Dist. Cuyahoga No. 97641, 2012-Ohio-2315, ¶ 17, fn. 2,

citing Dunn v. Marthers, 9th Dist. Lorain No. 05CA008838, 2006-Ohio-4923. In

this case, however, there is no language in the trial court’s journal entry to suggest

the court intended to sua sponte dismiss the claims pursued against Sarratt-Smith.

The court’s analysis was limited to the arguments posed in CSL’s individually filed

motion to dismiss. Certainly, the trial court’s resolution of the claims pursued

against CSL are relevant to the allegations levied against Sarratt-Smith. However,

resolution of whether the trial court has issued a final, appealable order does not

warrant consideration of the merits of unresolved claims against parties who neither

filed an answer nor joined the motion to dismiss. This court may not read language

into the entry that is not there merely to avoid the procedural requirements and

implications of the Ohio Revised Code and the Rules of Civil Procedure.

              Based on the foregoing, we find the order from which Aziz seeks to

appeal is not a final, appealable order. Therefore, we must dismiss this appeal for

lack of jurisdiction.

               Appeal dismissed.
      It is ordered that appellee recover from appellant costs herein taxed.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
MICHELLE J. SHEEHAN, J., CONCUR